DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 15, 2021 has been entered.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 15 and 19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,198,146 in view of claims 1 and 8 of U.S. Patent No. 9,665,982. The claims 1, 15 and 19 are compared as below:

U.S. Patent No. 10,198,146
1. An information processing apparatus, comprising: 
circuitry configured to: 
acquire an image of a real space; 
recognize a three-dimensional space structure of the real space based on the acquired image; 
calculate a size, a position and an attitude of a real object in the real space based on the recognized three-dimensional space structure, wherein the calculated size of the real object in the real space is different from a size of the real object in the acquired image; 
calculate a distance between the real object and a specific plane in the real space, wherein
the calculated distance corresponds to a distance in the real space;
control a size, a position, and an attitude of a virtual object to be displayed based on the calculated size, the position and the attitude of the real object;  
control display of the virtual object; and control a motion of the virtual object based on the calculated size of the real object in the real space and the calculated distance between the real object and the specific plane.  
1. An information processing apparatus, comprising: 
circuitry configured to: 
acquire an image of a real space; recognize a three-dimensional space structure of the real space based on the acquired image; 
calculate a size of a real object in the real space based on the recognized three-dimensional space structure;
 








 select a virtual object to be displayed based on the size of the real object; and


 display the selected virtual object.

15. A method, comprising: 
in an information processing apparatus: 

acquiring an image of a real space;  46SP352303US02 
recognizing a three-dimensional space structure of the real space based on the acquired image; 
calculating a size, a position and an attitude of a real object in the real space based on the recognized three-dimensional space structure; 
controlling a size, a position and an attitude of a virtual object to be displayed based on the calculated size, position and attitude of the real object; and 


circuitry configured to: 
acquire an image of a real space;  recognize a three-dimensional space 
structure of the real space based on the acquired image;  
calculate a size of a real object in the real space based on the recognized three-dimensional space structure;  

select a virtual object to be displayed based on the size of the real object;  and 




acquiring an image of a real space; recognizing a three-dimensional space structure of the real space based on the acquired image; 
calculating a size, a position and an attitude of a real object in the real space based on the recognized three-dimensional space structure; 
controlling a size, a position and an attitude of a virtual object to be displayed based on the calculated size, position and attitude of the real object; and 
displaying the virtual object.  
1.  An information processing apparatus, comprising: 
circuitry configured to: 



acquire an image of a real space;  recognize a three-dimensional space 
structure of the real space based on the acquired image;  
calculate a size of a real object in the real space based on the recognized three-dimensional space structure;  

select a virtual object to be displayed based on the size of the real object;  and 


display the selected virtual object.


Present claim
U.S. Patent No. 9,665,982
1. An information processing apparatus, comprising: 
circuitry configured to: 
acquire an image of a real space; 


recognize a three-dimensional space structure of the real space based on the acquired image;












calculate a size, a position and 








an attitude of a real object in the real space based on the recognized three-dimensional space structure; 
control a size, a position and an attitude of a virtual object to be displayed based on the calculated size, position and attitude of the real object;  
control display of the virtual object; and 
control a motion of the virtual object based on the size of the real object in the real space.

an imaging part configured to capture an image;  
an image acquisition part configured to 
acquire the captured image;  
an environment recognizing part configured to recognize a three-dimensional space structure of a real space based on the acquired image and generate a first recognition result;  and 
a display controller configured to cause display of a virtual object based on a second recognition result of a real object shown in the acquired image, wherein the display controller is configured to: check feature point recognized from the 
first recognition result by the environment recognizing part against 
calculate a position of the real object in the real space based on the check;  calculate a size of the real object in the real space based on the calculated position of the real object in the real space, and control the virtual object based on the calculated size of the real object in the real space.
8.  The information processing apparatus according to claim 7, wherein, the display controller is configured to identify a position and an attitude of the 
determined plane in the real space based on a position and an attitude of the subject in the real space if the subject is disposed on the determined plane.
17.  The information processing apparatus according to claim 15, wherein the display controller is further configured to control a motion of the virtual object based on the size of the real object in the real space.

in an information processing apparatus: 

acquiring an image of a real space;  



46SP352303US02 
recognizing a three-dimensional space structure of the real space based on the acquired image; 











calculating a size, a position and an attitude of a real object in the real space based on the recognized three-dimensional space structure; 
controlling a size, a position and an attitude of a virtual object to be displayed based on the calculated size, position and




attitude of the real object; and 
displaying the virtual object.  

an imaging part configured to capture an image;  
an image acquisition part configured to 
acquire the captured image;  
an environment recognizing part configured to recognize a three-dimensional space structure of a real space based on the acquired image and generate a first recognition result;  and 
a display controller configured to cause display of a virtual object based on a second recognition result of a real object shown in the acquired image, wherein the display controller is configured to: check feature point recognized from the 
first recognition result by the environment recognizing part against feature points of the second recognition result;  

the real object in the real space.
8.  The information processing apparatus according to claim 7, wherein, the display controller is configured to identify a position and an attitude of the 
determined plane in the real space based on a position and an attitude of the subject in the real space if the subject is disposed on the determined plane.

acquiring an image of a real space; 



recognizing a three-dimensional space structure of the real space based on the acquired image; 














calculating a size, a position and an attitude of a real object in the real space 
controlling a size, a position and an attitude of a virtual object to be displayed based on the calculated size, position and


 attitude of the real object; and 
displaying the virtual object.  





an imaging part configured to capture an image;  
an image acquisition part configured to 
acquire the captured image;  
an environment recognizing part configured to recognize a three-dimensional space structure of a real space based on the acquired image and generate a first recognition result;  and 
a display controller configured to cause display of a virtual object based on a second recognition result of a real object shown in the acquired image, wherein the display controller is configured to: check feature point recognized from the 
first recognition result by the environment recognizing part against feature points of the second recognition result;  
calculate a position of the real object in the real space based on the check;  calculate a size of the real object in the real space based on the calculated position of the real object in the real 
the real object in the real space.
8.  The information processing apparatus according to claim 7, wherein, the display controller is configured to identify a position and an attitude of the 
determined plane in the real space based on a position and an attitude of the subject in the real space if the subject is disposed on the determined plane.


It is noted claim 1 of U.S. Patent No. 10,198,146 does not explicitly teach calculating a position and an attitude of a real object in the real space, however, this is known in claims 1 and 8 combined of U.S. Patent No. 9,665,982. It would have been obvious to one of ordinary skill in the art to incorporate the teaching of Patent No. 9,665,982 into Patent No. 10,198,146 for the purpose of making a more realistic evaluation of a real object. 
	Claims 15 and 19 are rejected for the similar reason as claim 1.
Claims 2-12, 14, 16-18 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of U.S. Patent No. 10,198,146 in view of claims 2-4, 7-8, 10 and 12-16 of U.S. Patent No. 9,665,982. The claims are compared as below:
Present claims
U.S. Patent No. 9,665,982
2. The information processing apparatus according to claim 1, wherein the circuitry is further configured to calculate the size of the real object in the real space based on: 
a position of a subject in the real space, and a size of the real object in the acquired image.  
2.  The information processing apparatus according to claim 1, wherein the display controller is further configured to calculate the size of the real object in the real space based on: 
a position of a subject in the real space, 
and a size of the real object in the acquired image.

7.  The information processing apparatus according to claim 1, wherein the display controller is further configured to control the virtual object based on a distance in the real space between the real object and a determined plane. 
4. The information processing apparatus according to claim 2, wherein the circuitry is further configured to control the virtual object based on a relationship between a gravity direction and an attitude of the subject.  
3.  The information processing apparatus according to claim 2, wherein the display controller is further configured to control the virtual object based on a relationship between a gravity direction and an attitude of the subject.
5. The information processing apparatus according to claim 1, wherein the circuitry is further configured to control the virtual object based on a relationship between a gravity direction and an attitude of the real object.  
3.  The information processing apparatus according to claim 2, wherein the display controller is further configured to control the virtual object based on a relationship between a gravity direction and an attitude of the subject.
6. The information processing apparatus according to claim 2, wherein the circuitry is further configured 
to control the virtual object based on a relationship between an attitude of a determined plane and an attitude of the real object.  
4.  The information processing apparatus according to claim 2, wherein the display controller is further configured to control the virtual object based on a relationship between an attitude of a determined plane and an attitude of the real object. 
7. The information processing apparatus according to claim 3, wherein the circuitry is further configured to 
identify a position and an attitude of the determined plane in the real space based on a position and an attitude of the subject in the real space if the subject is disposed on the determined plane.  

8.  The information processing apparatus according to claim 7, wherein, the display controller is configured to identify a position and an attitude of the 
determined plane in the real space based on a position and an attitude of the subject in the real space if the subject is disposed on the determined plane.
8. The information processing apparatus according to claim 2, wherein the circuitry is further configured to:  Page 4 of 10Application No. 16/265,423 Reply to Office Action of December 4, 2019 



identify the position of the subject in the real space based on known data related to a size of the subject in the real space, 

control the virtual object based on the position of the real object in the real space.

control the virtual object based on the position of the real object in the real space, 
wherein the position of the subject in the real space is identified based on known data related to a size of the subject in the 

12.  The information processing apparatus according to claim 1, wherein the display controller is further configured to control the virtual object based on known data related to a real size of the virtual object.
10. The information processing apparatus according to claim 9, 
wherein the circuitry is further configured to identify a ratio of a size of the virtual object in the acquired image to a size of the real object in the acquired image based on a relationship between the size of the real object in the real space and the known data related to the real size of the virtual object. 
13. The information processing apparatus according to claim 12, wherein the display controller is further configured to identify a ratio of a size of 
the virtual object in the acquired image to a size of the real object in the 
acquired image based on a relationship between the size of the real object in 
the real space and the known data related to the real size of the virtual object.
11. The information processing apparatus according to claim 1, 
wherein the circuitry is further configured to select the virtual object based on the size of the real object in the real space.  

14.  The information processing apparatus according to claim 1, wherein the display controller is further configured to select the virtual object based on the size of the real object in the real space. 
12. The information processing apparatus according to claim 1, wherein the circuitry is further configured to control a display mode of the virtual object based on the size of the real object in the real space.
15.  The information processing apparatus according to claim 1, wherein the display controller is further configured to control a display mode of the virtual object based on the size of the real object in the real space.
14. The information processing apparatus according to claim 12, 
wherein the circuitry is further configured to control a size of the virtual object in the acquired image based on the size of the real object in the real space. 
16.  The information processing apparatus according to claim 15, wherein the display controller is further configured to control a size of the virtual 
object in the acquired image based on the size of the real object in the real space.
16. The method according to claim 15, further comprising 
calculating the size of the real object in the real space based on: 

a size of the real object in the acquired image.  


a position of a subject in the real space, 
and a size of the real object in the acquired image.

controlling the virtual object based on a distance in the real space between the real object and a determined plane.  

7.  The information processing apparatus according to claim 1, wherein the display controller is further configured to control the virtual object based on a distance in the real space between the real object and a determined plane.
18. The method according to claim 16, further comprising 
controlling the virtual object based on a relationship between a gravity direction and an attitude of the subject.  

3.  The information processing apparatus according to claim 2, wherein the display controller is further configured to control the virtual object based on a relationship between a gravity direction and an attitude of the subject.
20. The non-transitory computer-readable medium according to claim 19, further comprising 
calculating the size of the real object in the real space based on: 
a position of a subject in the real space; and a size of the real object in the acquired image.
2.  The information processing apparatus according to claim 1, wherein the display controller is further configured to calculate the size of the real object in the real space based on: 
a position of a subject in the real space, 
and a size of the real object in the acquired image.


It would have been obvious to one of ordinary skill in the art to incorporate the teaching of claims 2-4, 7-8, 10 and 12-16 of Patent No. 9,665,982 into Patent No. 10,198,146 for a more realistic evaluation of a real object. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

Claims 1-2, 6-11, 14-16, 19 and 20 are rejected under 35 U.S.C. 103 as being obvious over Nagai et al. (US 2008/0100620) in view of Miyashita et al. (US 8,891,855), and further in view of Anderson et al. (US 2014/0282278).
As per claim 1, Nagai et al., hereinafter Nagai, discloses an information processing apparatus, comprising: 
circuitry (Figure 3) configured to: 
acquire an image of a real space (Figure 3, item 40); 
recognize a three-dimensional space structure of the real space based on the acquired image ([0007] where the captured frame image could be a three-dimensional image); 
calculate a size, a position, and an attitude of a real object in the real space based on the recognized three-dimensional space structure ([0045] Figure 1 where the position and size of the imaging area adjusted, therefore the real object size is also calculated [0048] where the image analysis apparatus determines attitude information, orientation information and distance information on the game card in space [0049][0053][0056] where orientation, coordinate, inclination, height and identification of the card could be discerned), wherein the calculated size of the real object in the real space is different from a size of the real object in the acquired image (Figure 1 where the game card 4 in real space is different from a size of the real object in the acquired image); 
control a size, a position, and an attitude of a virtual object to be displayed based on the calculated size, the position, and the attitude of the real object ([0007][0046] 
control display of the virtual object (Figure 1, item 7).  
It is noted Nagai does not explicitly teach controlling a size, a position and an attitude of a virtual object to be displayed is based on the calculated size, position and attitude of the real object. However, since Nagai teaches the control is based on the altitude, orientation and distance information of the image data, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to extend the control considerations to other image data, which includes size, of the real object for the purpose of generating a more versatile image.
It is also noted Nagai does not explicitly teach wherein the circuitry is further configured to control a motion of the virtual object based on the calculated size of the real object in the real space.  However, this is known in the art as taught by Miyashita. Miyashita discloses (col. 6, line 40-60 where the virtual objects have sizes which is scaled to a real object. As to control a motion of the virtual object base on the calculated size of the real object in the real space, since the virtual object is a scaled version the real object, the motion of the virtual object (virtual version of the pet) is controlled based on the calculated size of the real object in the real space. It would be obvious to one of ordinary skill in the art at the time the claimed invention was made to also scale the motion as the virtual object size in proportion to the real object size for the purpose of generating a more congruent action).  

It is further noted that Nagai and Miyasita do not explicitly teach
calculate a distance between the real object and a specific plane in the real space, wherein
The calculated distance corresponds to a distance in the real space; and
control a motion of the virtual object based on the calculated distance between the real object and the specific plane. However, this is known in the art as taught by Anderson et al., hereinafter Anderson. Anderson discloses a depth-based user interface gesture control in which a depth control module calculates and generates depth plane ([0028] and Figure 5 where the depth plane is based on the vertical distance to a plane) and virtual objects are control based on the user gesture detected on the depth plane ([0041]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Anderson into Nagai and Miyashita because Nagai and Miyashita disclose a method of displaying an image and Anderson discloses a virtual object could be manipulated according to a real object for the purpose of enriching user experience.


Claim 19 is a medium claim with limitation similar to claim 1, therefore is similarly rejected as claim 1.

This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

As per claim 2, Nagai, Miyashita and Anderson demonstrated all the elements as disclosed in claim 1, and Miyashita further discloses wherein the circuitry is further configured to calculate the size of the real object in the real space based on: 
a position of a subject in the real space, and a size of the real object in the acquired image (col. 1, line 51-60 where a scale reference unit in the real world is detected and a scale of an object at a position could be measured).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Miyashita into Nagai 
As per claim 6, Nagai, Miyashita and Anderson demonstrated all the elements as disclosed in claim 2, and Miyashita further discloses wherein the circuitry is further configured to control the virtual object based on a relationship between an attitude of a determined plane and the attitude of the real object (col. 10, line 28- 55 where a virtual image (cat) is displayed on a plane in a three-dimensional space with the real image (person)).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Miyashita into Nagai and Anderson because Nagai and Anderson disclose a method of displaying an image and Miyashita discloses a virtual object could be displaced at an attitude for the purpose of generating a corresponding image.
As per claim 7, Nagai, Miyashita and Anderson demonstrated all the elements as disclosed in claim 3, and Miyashita further discloses wherein the circuitry is further configured to identify a position and an attitude of the determined plane in the real space based on a position and an attitude of the subject in the real space in case the subject is on the determined plane (col. 10, line 29-38 where based on an image (having a plurality of persons) the structure of a three-dimensional space is analyzed).  
As per claim 8, Nagai, Miyashita and Anderson demonstrated all the elements as disclosed in claim 2, and Nagai further discloses control the virtual object based on the position of the real object in the real space ([0007][0046] where a virtual object is to be 
Miyashita further discloses  Page 4 of 10Application No. 16/265,423 Reply to Office Action of December 4, 2019 
identify the position of the subject in the real space based on known data related to a size of the subject in the real space, a size of the subject in the image, and a position of the subject in the image (col. 1, line 51-60 where a scale reference unit in the real world is detected at a position; col. 2, line 16-19 where the object is the subject).
 It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Miyashita into Nagai and Anderson because Nagai and Anderson disclose a method of displaying an image and Miyashita discloses a virtual object could be displaced at a position for the purpose of generating a corresponding image.
As per claim 9, Nagai, Miyashita and Anderson demonstrated all the elements as disclosed in claim 1, and Miyashita further discloses wherein the circuitry is further configured to control the virtual object based on the size of the real object in the real space and known data related to a real size of the virtual object (col. 6, line 40-48 where the virtual objects have sizes to be selected).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Miyashita into Nagai and Anderson because Nagai and Anderson disclose a method of displaying an image and Miyashita discloses a virtual object could be displaced at a size for the purpose of generating a corresponding image.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Miyashita into Nagai and Anderson because Nagai and Anderson disclose a method of displaying an image and Miyashita discloses a virtual object could be displaced at a scale for the purpose of generating a corresponding image.
As per claim 11, Nagai, Miyashita and Anderson demonstrated all the elements as disclosed in claim 1, and Miyashita further discloses wherein the circuitry is further configured to select the virtual object based on the size of the real object in the real space .(col. 4, line 12 where a height of a person is acquired).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Miyashita into Nagai and Anderson because Nagai and Anderson disclose a method of displaying an image and Miyashita discloses a virtual object could be selected at a size for the purpose of generating a corresponding image.
As per claim 14, Nagai, Miyashita and Anderson demonstrated all the elements as disclosed in claim 1, and Miyashita further discloses wherein the circuitry is further 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teaching of Miyashita into Nagai and Anderson because Nagai and Anderson disclose a method of displaying an image and Miyashita discloses a virtual object size could be controlled for the purpose of generating a corresponding image.
Claim 16 is a method claim with limitation similar to claim 2, therefore is similarly rejected as claim 2.
Claim 20 is a medium claim with limitation similar to claim 2, therefore is similarly rejected as claim 2.

Claim 12 is rejected under 35 U.S.C. 103 as being obvious over Nagai et al. (US 2008/0100620), Miyashita et al. and Anderson et al., and further in view of Fleck et al. (US 2014/0049559).
As per claim 12, Nagai, Miyashita and Anderson demonstrated all the elements as disclosed in claim 1. 
It is noted Nagai, Miyashita and Anderson do not explicitly teach wherein the circuitry is further configured to control a display mode of the virtual object based on the size of the real object in the real space. However, this is known in the art as taught by Fleck et al., hereinafter Fleck. Fleck discloses a mixed reality environment in which a 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Fleck into Nagai, Miyashita and Anderson for the purpose of generating a well-suited image to a user environment.

Claims 4, 5 and 18 are rejected under 35 U.S.C. 103 as being obvious over Nagai et al. (US 2008/0100620), Miyashita et al. (US 8,891,855) and Anderson, and further in view of Furushima (JP 2013-008257).
As per claim 4, Nagai, Miyashita and Anderson demonstrated all the elements as disclosed in claim 2.
It is noted Nagai, Miyashita and Anderson do not explicitly teach wherein the circuitry is further configured to control the virtual object based on a relationship between a gravity direction and an attitude of the subject. However, this is known in the art as taught by Furushima. Furushima discloses a display method where a virtual object (of a virtual screen) is based on the x and y-axis coordinates and gravitational direction of a camera ([0021]). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Furushima into Nagai, Miyashita and Anderson because Nagai, Miyashita and Anderson disclose a method of displaying an image and Furushima discloses the image could be with a special effect for the purpose of putting images in perspective.
As per claim 5, Nagai, Miyashita and Anderson demonstrated all the elements as disclosed in claim 1.

It would have been obvious to one of ordinary skill in the art at the time the invention was made to incorporate the teaching of Furushima into Nagai, Miyashita and Anderson for the purpose of putting images in perspective.
 Claim 18 is a method claim with limitation similar to claim 4, therefore is similarly rejected as claim 4.
Response to Arguments
Applicant’s arguments, see Amendments, filed March 15, 2021, with respect to the rejection(s) of claim(s) 1 under Nagai et al. (US 2008/0100620) and Miyashita et al. (US 8,891,855) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of  Nagai et al. (US 2008/0100620) and Miyashita et al. (US 8,891,855) and further in view of Anderson et al. (US 2014/0282278).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN R YANG whose telephone number is (571)272-7666.  The examiner can normally be reached on 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Devona Faulk can be reached on (571) 272-7515.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/RYAN R YANG/Primary Examiner, Art Unit 2616                                                                                                                                                                                                        April 10, 2021